Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 7/14/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 24-28, 30-36 and 38-42 renumbered 1-17 are allowed.

Reason for Allowance
The present invention is directed to a channel allocation method for event detection based on aggregated sensor information.
Each independent claim identifies the uniquely distinct features, particularly:
when a number of responses received from the plurality of sensing devices reaches or exceeds a predetermined threshold number of responses,
the sensed information including an artificial noise sequence, 
wherein a spectral density of a power associated with the artificial noise sequence is higher than a spectral density associated with an energy level that is sensed by the one of the plurality of sensing devices; and 
channel allocator processing circuitry configured to allocate a wireless channel of a targeted frequency spectrum to a user equipment based on the presence of the incumbent.


The closest prior art:
Freda (US 20120294168 A1) discloses a method for dynamic spectrum management and allocation (Fig 1-26).
Khoshnevisan (US 20170295578 A1) discloses a method for bandwidth expansion in channel coexistence.
Gleine (US 20030058112 A1) disclose a method for of security system.
All the prior art discloses conventional channel allocation method for event detection based on aggregated sensor information, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473